140Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 103 over Quan in view of Chan, Addepalli, and Burcham, Applicant submits that the cited references fail to teach amended claims 1, 21, and 27. In particular, Applicant submits that the references do not teach: determining, by the first device, at least one process executing via an electronic transaction processing application on the first device during a transaction processable using an account associated with the electronic transaction processing application; in response to detecting the condition and determining the at least one process, utilizing, by the first device, a GPS component of the first device; in response to utilizing the GPS component of the first device, detecting, by the first device, a location of the first device; detecting, by the first device, a second device available for a use of the at least one process is within a set proximity to the first device based on the location of the first device... Examiner respectfully disagrees.
Fig. 4, Col 5 line 35-43, and Col 9 line 11-35 of Quan disclose that the “application state information” collected for synchronization includes at least the application memory data and application local storage of the presently running application. Such applications can include “... applications for general productivity and information retrieval, including email, calendar, contacts, and stock market and weather information. The computer applications 134 can also include applications in other categories, such as mobile games, factory automation, GPS and location-based services, banking, order-tracking, ticket purchases or any other categories as contemplated by a person having ordinary skill in the art.” Additionally, Quan discloses 
Therefore, Quan teaches: determining, by the first device, at least one process executing via an electronic transaction processing application on the first device during a transaction processable using an account associated with the electronic transaction processing application (Fig. 4, Col 4 line 16-37, Col 5 line 35-43, Col 9 line 11-35);
in response to detecting the condition and determining the at least one process, utilizing, by the first device, a GPS component of the first device (Col 3 line 34-64, Col 4 line 16-37, Col 5 line 35-43, Col 7 line 55-61, Col 8 line 45-51);
in response to utilizing the GPS component of the first device, detecting, by the first device, a location of the first device (Col 3 line 34-64, Col 4 line 16-37, Col 5 line 35-43, Col 7 line 55-61, Col 8 line 45-51);
detecting, by the first device, a second device available for a use of the at least one process is within a set proximity to the first device based on the location of the first device (Col 3 line 34-64, Col 4 line 16-37, Col 5 line 35-43, Col 7 line 55-61, Col 8 line 45-51);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9-11, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (USP 9600552; hereinafter Quan) in view of Chan et al. (USP 8954611; hereinafter Chan), Addepalli et al. (US 2013/0212212; hereinafter Addepalli) and Burcham et al. (USP 9491231; hereinafter Burcham).
Regarding claims 1 21, and 27, Quan teaches: A method, first device, and non-transitory machine-readable medium comprising: 
detecting, by a first device, a condition associated with a likelihood of a future non-operation of the first device of a first user (Col 6 line 7-33, Col 6 line 39-41);
determining, by the first device, at least one process executing via an electronic transaction processing application on the first device during a transaction processable using an account associated with the electronic transaction processing application (Fig. 4, Col 4 line 16-37, Col 5 line 35-43, Col 9 line 11-35);
in response to detecting the condition and determining the at least one process, utilizing, by the first device, a GPS component of the first device (Col 3 line 34-64, Col 4 line 16-37, Col 5 line 35-43, Col 7 line 55-61, Col 8 line 45-51);
in response to utilizing the GPS component of the first device, detecting, by the first device, a location of the first device (Col 3 line 34-64, Col 4 line 16-37, Col 5 line 35-43, Col 7 line 55-61, Col 8 line 45-51);
detecting, by the first device, a second device available for a use of the at least one process is within a set proximity to the first device based on the location of the first device (Col 3 line 34-64, Col 4 line 16-37, Col 5 line 35-43, Col 7 line 55-61, Col 8 line 45-51);
determining, by the first device, a unique identifier of the first device for a communication with the first device prior to the future non-operation (Col 3 line 36-45, Col 4 line 20-30);
generating, by the first device, a [state] corresponding to the at least one process and executable on the second device, wherein the [state] comprises data for the at least one process executable on the second device and the transaction processable using the account (Col 6 line 7-18, Col 6 line 39-41, Col 9 line 11-65);
in response to the receiving, communicating, by the first device, the [state] to the second device via the short range wireless communications based on the approval (Col 3 line 46-64, Col 4 line 16-37, Col 7 line 6-23, Col 8 line 24-34, Col 8 line 45-51);
and loading, by the first device, the application data to an application associated with the at least one process (Col 8 line 35-44).
Quan does not teach: in response to the detecting the second device, determining, by the first device, identification data of a second user associated with the second device; 
displaying, by the first device, the identification data of the second user on the first device prior to the future non-operation of the first device; 
However, in the same field of endeavor, Chan teaches: in response to the detecting the second device, determining, by the first device, identification data of a second user associated with the second device (Col 11 line 7-17, Col 16 line 44-Col 17 line 12);
displaying, by the first device, the identification data of the second user on the first device prior to the future non-operation of the first device (Col 2 line 30-58, Col 6 line 20-31);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 21, and 27 disclosed by Quan by including determining identification data of a second user as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification to allow sharing of application states between users with restrictions (Chan Col 2 line 40-58).
Quan also does not teach: in response to the generating, transmitting, by the first device, a request to lease device operations from the second device, wherein the request includes the unique identifier;
receiving, by the first device, an approval of the request from the second device;
detecting, by the first device, an end of the condition;
in response to the detecting the end of the condition, retrieving, by the first device, application data associated with a processing of the at least one process on the second device, from the second device; 
However, in the same field of endeavor, Addepalli teaches: in response to the generating, transmitting, by the first device, a request to lease device operations from the second device, wherein the request includes the unique identifier (Fig. 7-8, 0042, 0046, 0055-0057);
receiving, by the first device, an approval of the request from the second device (Fig. 7-8, 0056-0057);
detecting, by the first device, an end of the condition (Fig. 7-8, 0049);
in response to the detecting the end of the condition, retrieving, by the first device, application data associated with a processing of the at least one process on the second device, from second device (Fig. 7-8, 0049, 0055-0057);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 21, and 27 disclosed by Quan and Chan by including requesting approval and detecting an end of a condition as disclosed by Addepalli. One of ordinary skill in the art would have been motivated to make this modification to improve security of transferring state data (Addepalli 0054).
	Quan also does not teach: generating, by the first device, a token corresponding to the at least one process...
However, in the same field of endeavor, Burcham teaches: generating, by the first device, a token corresponding to the at least one process (Col 3 line 49-Col 4 line 19)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 21, and 27 disclosed by Quan, Chan, and Addepalli by including a state as a token as disclosed by Burcham. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 3, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1. Quan further discloses: wherein determining the second device for the use of the at least one process comprises: communicating, by the first device, with the second device using the short range wireless communications, wherein the token is communicated to the second device through the short range wireless communications (Col 3 line 46-64, Col 4 line 16-37).
Regarding claim 4, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1. Chan further discloses: wherein the token further comprises authentication information for the first user, and wherein the authentication information comprises at least one authentication credential required for an access or a use of the at least one process on the second device (Col 9 line 45-50, Col 10 line 29-42, Col 11 line 7-17, Col 12 line 30-58).
Regarding claim 7, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1. Quan further discloses: wherein the condition comprises at least one of a low battery for the first device, a no communication signal or a low communication signal for the first device, a damage to the first device, a software update for the first device, a firmware update for the first device, a hardware update or a replacement for the first device, a lack of memory storage for the first device, or an application corruption of an application executing on the first device (Col 6 line 7-33).
Regarding claim 9, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1. Chan further discloses: requesting, by the first device from the second device, that the second device store application data for an application associated with the at least one process during executing of the at least one process on the second device (Col 11 line 18-57, Col 13 line 33-44).
Regarding claim 10, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1. Quan further discloses: wherein detecting the second device further comprises: determining, by the first device, a plurality of devices for use of the at least one process, wherein the second device is one of the plurality of devices (Col 4 line 16-37, Col 7 line 43-Col 8 line 3).
Regarding claim 11, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 10. Quan further discloses: wherein the second device is selected from the plurality of devices based on one of a user input by the first user to the first device or a preference for a device selection during a non-operation of the first device set by the first user (Col 7 line 43-Col 8 line 3).
Regarding claim 22, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 21. Quan further discloses: providing information associated with a downloadable application for the at least one process to the second device (Col 9 line 11-65).
Regarding claim 23, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 22. Chan further discloses: wherein prior to the providing the information, the operations further comprise: determining that the downloadable application for the second device comprises the at least one process (Col 11 line 7-17, Col 16 line 44-Col 17 line 12).
Regarding claim 24, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 21. Quan further discloses: wherein the communicating the token comprises providing the token to a service provider server associated with the second device (Col 7 line 6-23, Col 8 line 24-34).
Regarding claim 25, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 21. Quan further discloses: wherein the token further comprises data for a graphical user interface of the second device (Col 8 line 24-34, Col 8 line 45-51).
Regarding claim 26, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 21. Chan further discloses: wherein the token further comprises an authentication credential for the first user (Col 9 line 45-50, Col 10 line 29-42, Col 11 line 7-17, Col 12 line 30-58).
Regarding claim 28, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 27. Quan further discloses: wherein the detecting the second device is based on geo-locations of the first device and the second device (Col 3 line 34-45).
Regarding claim 29, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 27. Chan further discloses: determining an authentication credential for the first user associated with the at least one process, wherein the token further comprises the authentication credential (Col 9 line 45-50, Col 10 line 29-42, Col 11 line 7-17, Col 12 line 30-58).
Regarding claim 30, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 29. Chan further discloses: wherein the authentication credentials comprise a biometric identifier for the first user (Col 9 line 45-50, Col 10 line 29-42, Col 11 line 7-17, Col 12 line 30-58).
Regarding claim 31, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1. Quan further discloses: wherein the determining the at least one process further comprises determining transaction data for the transaction to a merchant for an item, wherein the transaction data is processable using the at least one process (Fig. 4, Col 5 line 35-43, Col 9 line 11-35).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Quan, Chan, Addepalli, and Burcham as applied to claim 1 above, and further in view of Lundell (USP 9848276; hereinafter Lundell).
Regarding claim 5, Quan in view of Chan, Addepalli, and Burcham teach all the limitations of claim 1.
Quan, Chan, Addepalli, and Burcham do not teach: wherein detecting the second device further comprises: determining, by the first device, the second device is available to lease for the use of the at least one process, wherein the lease comprises a payment by the first user to the second user of the second device for the use of the at least one process.
However, in the same field of endeavor, Lundell teaches: wherein detecting the second device further comprises: determining, by the first device, the second device is available to lease for the use of the at least one process, wherein the lease comprises a payment by the first user to the second user of the second device for the use of the at least one process (Abstract, Fig. 5A-5B, Col 1 line 40-48, Col 18 line 56-Col 19 line 8, Col 19 line 59-Col 20 line 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 5 disclosed by Quan, Chan, Addepalli and Burcham by including determining the second device is available to lease as disclosed by Lundell. One of ordinary skill in the art would have been motivated to make this modification to allow auto-configuring/synchronizing a new device (Lundell Col 1 line 26-48).
Regarding claim 6, Quan in view of Chan, Addepalli, and Burcham and further in view of Lundell teach all the limitations of claim 5. Lundell further discloses: requesting, by the first device with an online service provider, processing of the payment to the second user using an account of the first user (Col 18 line 56-Col 19 line 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685